EXHIBIT B
                                                                                                             JILLIAN KORNBLATT
                                                                                                                              Partner
                                                                                                                       (612) 492-6156
                                                                                                                FAX (612) 465-5592
                                                                                                      kornblatt.jillian@dorsey.com



January 7, 2020


VIA FEDEX

David Stavens
Chief Executive Officer
Nines Inc.
329 Alma St.
Palo Alto, CA 94301


        Re:        Michael Rabern Contractual Obligations to Virtual Radiologic Corporation

Dear Mr. Stavens:

        Virtual Radiologic Corporation (“vRad”) has retained Dorsey & Whitney LLP to enforce the
terms of the Team Member Agreement Michael Rabern entered into with vRad on November 13,
2013 (the “Agreement”) (enclosed) and to notify you that vRad has terminated its August 13, 2019
conditional grant of an amendment to the Agreement to allow Mr. Rabern to work at Nines Inc.
(“Nines”) (the “Conditional Amendment”) (enclosed), effective immediately, based on information
described below. Therefore, Mr. Rabern’s employment with Nines violates the Agreement. In
addition, vRad has learned information indicating that Mr. Rabern has violated both the
Agreement and the then-in-effect Conditional Amendment. Nines’s involvement in any such
violations constitutes tortious interference with vRad’s contracts, and vRad is prepared to enforce
its legal rights through all means available.

        The Agreement contains provisions prohibiting Mr. Rabern, during and for one year
following his employment with vRad, from engaging in: competing employment, see Conflicting
Employment (Section 5),

        NO CONFLICTING EMPLOYMENT: During Team member’s employment with the
        Company and for a period of one (1) year after that employment ends, regardless
        of reason, whether voluntary or involuntary, Team member agrees that Team
        member will not directly or indirectly work for, consult with, lend assistance to,
        become engaged with, become associated with or otherwise render services to a
        Conflicting Organization in any capacity, directly or indirectly, alone or with another
        person or entity, whether as an employer, team member, sole proprietor, owner,
        investor, advisor, consultant, independent contractor, associate, principal,
        member, agent, partner, officer, director, shareholder, investor, lender, joint
        venturer or otherwise




                         50 South Sixth Street | Suite 1500 | Minneapolis, MN | 55402-1498 | T 612.340.2600 | F 612.340.2868 | dorsey.com
4829-8716-1264\2
January 7, 2020
Page 2


        “Conflicting Organization” means any person (including Team member) or entity,
        and any parent, subsidiary, partner, or affiliate of any such person or entity, who
        or that engages in or is planning within one (1) year to become engaged in,
        creating, developing, designing, producing, promoting, selling, marketing,
        supporting or servicing a Conflicting Product or Service anywhere in the world
        where the Company sells, markets or has implemented a plan to sell or market
        any of its Company Products or Services.

        A. “Company Product or Service” means any (a) product, service or technology
        or that the Company markets, sells or licenses, or (b) has designed, developed or
        conducted or acquired research and development prior to or during the term of
        Team Member’s employment with the Company.

        B. “Conflicting Product or Service” means any product, product under
        development, product line, product concept, service or technology that is the same
        or similar, competes with, may be substituted for, replaces, resembles, performs
        any of the same or similar functions, is used or intended to be used for any of the
        same purposes as a Company Product or Service;

soliciting vRad’s customers, see Non-Solicitation of Customers (Section 6),

        NON‐SOLICITATION OF CUSTOMERS. Team Member further agrees that for a
        period of one (1) year following the Team Member's termination of employment,
        whether voluntary or involuntary, Team Member will not directly or indirectly, alone
        or with another person or entity, solicit business from, do business with, or have
        any business‐related contact with any customer or prospective customer or aid in
        soliciting of a customer or prospective customer of the Company for any purpose
        relating to Conflicting Products or Services. For purposes of this paragraph, the
        term “customer or prospective customer” means any customer or client of the
        Company during the last 24 months of Team Member’s employment with the
        Company and any prospective customer or client with whom or with which Team
        Member personally had direct or indirect contact or about whom or which Team
        Member saw, heard or otherwise obtained Trade Secrets, Confidential Information
        or other special knowledge as a result of Team Member’s position with vRad;

and soliciting vRad’s employees, see Non-Solicitation of Team Members (Section 8).

        NON‐SOLICITATION OF TEAM MEMBERS. Team Member agrees that for a
        period of one (1) year following the Team Member's termination, of employment,
        whether voluntary or involuntary, Team Member will not, directly or indirectly,
        cause or solicit, directly or indirectly, any team member or team members of the
        Company, to terminate their employment with the Company.




4829-8716-1264\2
January 7, 2020
Page 3


       The Agreement also prohibits Mr. Rabern from disclosing or using vRad’s
Confidential Information or Trade Secrets at any time. See Protection of Trade Secrets
and Confidential Information (Section 1).

        PROTECTION OF TRADE SECRETS AND CONFIDENTIAL INFORMATION:
        Team member agrees to hold vRad Trade Secrets and Confidential Information in
        the strictest confidence during Team member’s employment with vRad and to the
        fullest extent permitted by law after Team member’s employment relationship with
        vRad is voluntarily or involuntarily terminated. To this end:

        A.       Team member will not make copies of, permit copies to be made,
        download, or transfer or transmit by any means Trade Secrets and Confidential
        Information, except as necessary to carry out Team member’s duties for the
        Company;

        B.       Team member will not disclose any Trade Secret or Confidential
        Information to any person except other Company team members with a need to
        know the information or to persons who are authorized by vRad to receive the
        information and are bound by obligations of confidentiality and non‐disclosure
        owed to vRad;

        C.      Team member will take all reasonable precautions to prevent the
        inadvertent disclosure of Trade Secrets and Confidential Information to any
        unauthorized person;

        D.      Team member acknowledges that the Company is the owner of the
        Company’s Trade Secrets and Confidential Information and agrees not to contest
        any such ownership rights of the Company, either during or after Team member’s
        employment with the Company.


      Based on Mr. Rabern’s representations to vRad regarding the scope of Nines’s business,
vRad granted Mr. Rabern the Conditional Amendment, which limited some aspects of the
Agreement.

      The Conditional Amendment modified Section 5 (No Conflicting Employment), Section 6
(Non-Solicitation of Customers), and Section 8 (Non-Solicitation of Team Members) of the
Agreement as follows:

          2. Revision of Restricted Periods. The time periods contemplated in
             Sections 5 (titled “No Conflicting Employment”, hereinafter “Section 5”)),
             6 (titled “Non-solicitation of Customers”, hereinafter “Section 6”), and 8
             (titled “Non-solicitation of Team Members”, hereinafter “Section 8”) of the
             Agreement shall be defined as the “Restriction Periods.” In consideration




4829-8716-1264\2
January 7, 2020
Page 4


              of (i) vRad’s agreement to modify Sections 5 and 6 of the Agreement,
              and (ii) your agreement to modify Section 8 of the Agreement, we hereby
              agree to amend the Agreement as follows:
             a. The restrictions binding on you under Sections 5 and 6 of the
                Agreement shall only apply to the fields of medical specialties in which
                MEDNAX, Inc. and its subsidiaries and affiliates (collectively, the
                “MEDNAX Affiliates”) are engaged in the states of Alabama,
                Connecticut, Florida, Georgia, Kentucky, South Carolina, Tennessee,
                and the U.S. territory of Puerto Rico.
             b. You acknowledge and agree that any activity that would directly or indirectly
                compete with a service or other offering of a MEDNAX Affiliate practice or
                entity in any jurisdiction would constitute a Conflicting Product or Service (as
                defined in the Agreement).
             c. The non-solicitation restrictions under Section 8 of the Agreement shall also
                apply to all radiologists employed by, or directly or indirectly contracted to
                provide services on behalf of, any vRad affiliate.


          The Conditional Amendment states that other provisions of the Agreement remain in
effect.

        vRad granted the Conditional Agreement based on Mr. Rabern’s representation that Nines
provides medical and radiologic artificial intelligence services, and its business does not overlap
with that of vRad and its affiliates. Since that time, vRad has learned that Nines provides
teleradiology services. See https://www.nines.com/, “Nines supercharges our customers by
offering actionable teleradiology reports delivered in a timeframe they can count on. Our happy,
trusted radiologists create state-of-the-art technology to prioritize patient care.” As a provider of
teleradiology services, Nines falls squarely into the definition of a Conflicting Organization
providing Conflicting Products and Services, as defined in the Agreement.

      vRad has also learned of multiple other instances that do or could represent violations of
Mr. Rabern’s obligations under the Agreement—and the Conditional Amendment:

          1) vRad recently learned that Mr. Rabern called vRad employee Katherine Chapman and
             attempted to recruit her to become an employee of Nines. This action is a clear
             violation of the Non-Solicitation of Team Members (Section 8) provision of the
             Agreement, which remains in full effect even under the Conditional Amendment.

          2) On January 3, 2020, vRad was informed by Mr. Greg Cassimus that Mr. Rabern called
             him. Mr. Cassimus is the Practice Administrator of Radiology Associates of Macon, a
             vRad client in Georgia, who was known to Mr. Rabern through his work at vRad. This
             client solicitation was in violation of (i) the Non-Solicitation of Customers provision



4829-8716-1264\2
January 7, 2020
Page 5


             (Section 6) of the Agreement; (ii) Section 2.a of the Conditional Amendment, which
             expressly retained the full customer non-solicitation restrictions in certain states,
             including Georgia; and (iii) the Protection of Trade Secrets and Confidential
             Information provision (Section 3) of the Agreement.

        3) On January 3, 2020, after learning of the issues above, vRad discovered that shortly
           before Mr. Rabern tendered his resignation to accept a position with Nines, he emailed
           numerous pieces of confidential vRad information from his vRad email account to his
           personal email account, in clear violation of the Protection of Trade Secrets and
           Confidential Information provision (Section 3) of the Agreement.

        4) Dr. Jason Itri, a radiologist employee of a vRad affiliate, recently tendered his notice
           of termination in order to work for Nines. Any role Mr. Rabern played in identifying or
           soliciting Dr. Itri constitutes a violation of the Non-Solicitation of Team Members
           provision (Section 8) of the Agreement and Section 2.c of the Conditional Amendment.

        5) Further, Nines’s continued employment of Mr. Rabern, and any role it played in
           encouraging or assisting Mr. Rabern in taking any of the actions above constitutes
           tortious interference with vRad’s contract with Mr. Rabern.

      vRad demands that Nines immediately cease and desist in its interference with the
Agreement. vRad also demands that Nines, no later than Monday, January 13, 2020:

        1) Provide vRad, through undersigned counsel, with a comprehensive accounting of all
           vRad confidential or trade secret information, regardless of format, that Nines: (a) is
           aware that Mr. Rabern possesses or controls; (b) has received form, or been made
           aware of by, Mr. Rabern, in any form or manner; or (c) otherwise possesses, is aware
           of, or directly or indirectly controls;

        2) Destroy all vRad confidential or trade secret information in Nines’s possession or
           within Nines’s direct or indirect control, and demand that that any third party to whom
           you have given such information do the same; and

        3) Certify to vRad that you have taken the steps requested in this letter.

        vRad also reminds you of Mr. Rabern’s obligations under the Agreement, as well as
federal and state law, not to use or disclose any of vRad’s Confidential Information or Trade
Secrets. Any wrongful taking, possession, use, or disclosures of this information would constitute
federal and state misappropriation of trade secrets, conversion, and a breach of the duty of loyalty.
As you may or may not know, both the federal Defend Trade Secrets Act and state Uniform Trade
Secrets Act provide for recovery of attorneys’ fees, as well as exemplary damages. Should
violation of vRad’s contractual and legal rights continue, vRad will aggressively enforce its legal
rights to the fullest extent of the law, including, but not limited to, seeking injunctive relief and
monetary damages.




4829-8716-1264\2
January 7, 2020
Page 6


       In the event of litigation, note that you are required to retain and preserve all information,
data, communications, or documentation, whether hard copy or electronic, potentially related to
this matter, including, but not limited to, documents and information regarding: (1) any of Mr.
Rabern’s disclosure or use of vRad’s confidential or proprietary information (but, as stated above,
vRad demands that you destroy its confidential or proprietary information); (2) your discussions
with Mr. Rabern regarding his employment with vRad and/or his legal obligations to vRad; (3) Mr.
Rabern’s employment with Nines; and (4) any interactions by Mr. Rabern with any customer,
employees, or contractors of vRad or vRad’s affiliates.

        This preservation obligation includes, but is not limited to, all documents, telephone
records, email exchanges, text messages, instant messages, video or audio files, social media
posts, and other material in your possession whether on a work or personal computer, mobile
device, tablet, electronic storage medium (disc, jump drives, USB storage ports, stick drives,
thumb drives, external hard drives, etc.) or any other electronic equipment. All such material
should be sequestered and kept in the original condition as it exists today without modification in
order to keep such information from spoliation.

      Please contact me, or, if Nines is represented by counsel, have its attorney contact me by
January 13, 2020 to confirm that it has taken the steps requested in this letter and ceased all
conduct in violation of the Agreement. I trust that you will take this matter as seriously as vRad
does.


                                              Sincerely,

                                              DORSEY & WHITNEY LLP




                                              Jillian Kornblatt
                                              Partner

JK:ac

Enclosures

CC: Jessica Linehan, Esq.




4829-8716-1264\2
               VIRTUAL RADIOLOGIC CORPORATION TEAM MEMBER AGREEMENT

 This Agreement is made and entered into as of ____________________ 1, by and between Virtual
Radiologic Corporation and the individual named below (“Team member”).

                                                  Recitals

        A.      Virtual Radiologic Corporation and its subsidiaries and affiliated medical practices
(hereinafter “vRad” or the “Company”) comprise a technology‐enabled national radiology practice
working in partnership with local radiologists and hospitals across the country utilizing a virtual platform
of teleradiology workflow technologies.

       B.         Teleradiology is a highly competitive business that can be conducted from, and offer
services to, virtually any location in the world, and requires unique operational, sales, marketing and
other strategies.

         C.       vRad has invested significant resources in: (1) developing valuable Trade Secret and
Confidential Information (as defined below) to develop and execute its world‐wide operational, sales
and marketing strategies; (2) establishing customer loyalty and goodwill; and (3) recruiting and training
of its specialized workforce.

        D.       Through his or her employment with vRad, Team member will be entrusted with and
exposed to vRad’s valuable assets including Trade Secret and Confidential Information, and its customer
goodwill, and will personally benefit from those assets. vRad and Team member both have an interest
in protecting these valuable assets, and agree that the restrictive covenants contained in this Agreement
are reasonable and necessary to protect the Company’s legitimate business interests.

       NOW THEREFORE, in consideration of the covenants and promises contained herein, of Team
member’s employment by the Company, and of the compensation and benefits received by Team
member from the Company, all of which Team member acknowledges are good and valuable
consideration for Team member entering into this Agreement, the parties agree as follows:

                                               AGREEMENT

1.      DEFINITIONS: The following definitions apply to this Agreement.

        A.      “Company Product or Service” means any (a) product, service or technology or that the
        Company markets, sells or licenses, or (b) has designed, developed or conducted or acquired
        research and development prior to or during the term of Team Member’s employment with the
        Company.

        B.      “Conflicting Product or Service” means any product, product under development,
        product line, product concept, service or technology that is the same or similar, competes with,
        may be substituted for, replaces, resembles, performs any of the same or similar functions, is
        used or intended to be used for any of the same purposes as a Company Product or Service.
       C.       “Conflicting Organization” means any person (including Team member) or entity, and
       any parent, subsidiary, partner, or affiliate of any such person or entity, who or that engages in
       or is planning within one (1) year to become engaged in, creating, developing, designing,
       producing, promoting, selling, marketing, supporting or servicing a Conflicting Product or Service
       anywhere in the world where the Company sells, markets or has implemented a plan to sell or
       market any of its Company Products or Services.

       D.       “Trade Secret” means information that the Company uses in its business and that is the
       subject of reasonable efforts by the Company to maintain its secrecy, including without
       limitation, any formula, compilation, program, device, method, technique, process, concept,
       design, or idea that derives independent economic value, actual or potential, from not being
       generally known to and not being readily ascertainable by proper means by other persons who
       can obtain economic value from its disclosure or use.

       E.       “Confidential Information” means private, competitively sensitive, confidential, or
       proprietary information or material that is the special and unique property of or relates to vRad
       and that is not generally known by persons not employed by vRad or its business partners, and
       that derives independent economic value from not being generally known or ascertainable by
       proper means, but which does not constitute one or more Trade Secrets as described above.
       This includes all such information, whether prepared by the Company or Team member and
       whether in written form or committed to Team member’s memory, including but not limited to:

                       1.       information regarding inventions, business affairs, processes, products,
               discoveries, prices, costs, technical matters, apparatus, product designs, discounts,
               copyrights, and future plans;

                       2.      customer information such as the identity of vRad’s past, present and
               prospective customers, surveys, customer research, customer meetings, customer
               account records, sales records, training and servicing materials, programs, techniques,
               sales and contracts;

                        3.     vRad’s financial data including financial statements and projections,
               pricing information, costs, sales, budgets and profits;

                       4.     company manuals and policies, computer programs, software, source
               code, systems architecture, flow charts, and licensing agreements; and

                      5.      any document marked “Confidential,” or any information which Team
               member has been told is confidential or which Team member might reasonably expect
               the Company would regard as confidential, or any information which has been given to
               the Company in confidence by customers, suppliers or other persons.

2.       COMPLIANCE WITH PRIOR AGREEMENTS AND DUTIES: Team member represents and warrants
that Team member is not currently subject to a non‐competition, confidentiality or other such
agreement with a former employer or other entity which prohibits or restricts Team member from
working for vRad. Team member represents and warrants to vRad that Team member has not brought
and will not bring to vRad any proprietary information, customer lists, trade secrets, confidential


                      Virtual Radiologic Corporation Team member Agreement
                                               Page 2
information, or any other property which belongs to any former employer. Team member agrees and
understands that vRad forbids the use of any such confidential information, trade secrets, or property.

3.      PROTECTION OF TRADE SECRETS AND CONFIDENTIAL INFORMATION: Team member agrees to
hold vRad Trade Secrets and Confidential Information in the strictest confidence during Team member’s
employment with vRad and to the fullest extent permitted by law after Team member’s employment
relationship with vRad is voluntarily or involuntarily terminated. To this end:

        A.      Team member will not make copies of, permit copies to be made, download, or transfer
        or transmit by any means Trade Secrets and Confidential Information, except as necessary to
        carry out Team member’s duties for the Company;

        B.     Team member will not disclose any Trade Secret or Confidential Information to any
        person except other Company team members with a need to know the information or to
        persons who are authorized by vRad to receive the information and are bound by obligations of
        confidentiality and non‐disclosure owed to vRad;

        C.      Team member will take all reasonable precautions to prevent the inadvertent disclosure
        of Trade Secrets and Confidential Information to any unauthorized person;

        D.      Team member acknowledges that the Company is the owner of the Company’s Trade
        Secrets and Confidential Information and agrees not to contest any such ownership rights of the
        Company, either during or after Team member’s employment with the Company.

4.       INTELLECTUAL PROPERTY; DISCLOSURE AND ASSIGNMENT: Team member shall promptly
disclose to the Company, without additional compensation, all ideas, discoveries, inventions and
improvements, whether patentable or not which, while the Team member is employed by the Company,
are made, conceived or reduced to practice by Team member, alone or with others, during or after
usual working hours, either on or off the job. For the Company’s sole, benefit, Team member hereby
assigns to the Company all such ideas, discoveries, inventions and improvements to be the Company's
exclusive‐property.

5.       INTELLECTUAL PROPERTY; DISCLOSURE AND RIGHT OF FIRST REFUSAL: The immediately
preceding paragraph of this Agreement shall not apply to any ideas, discoveries, inventions and
improvements for which no equipment, supplies, facility or trade secret or confidential information of
the Company was used, and which was developed entirely on Team member’s own time, and (1) does
not relate (a) directly to the business of the Company or (b) to the Company’s actual or anticipated
research or development, or (2) does not result from any work performed by Team member for the
Company. Team member will, nonetheless, promptly disclose all such ideas, discoveries, inventions and
improvements to the Company and offer to the Company the right of first refusal to enter into a license
or purchase agreement covering the subject idea, discovery, invention or improvement on terms
mutually agreed to by Team member and the Company. In the event the Company and Team member
cannot agree on terms and Team member receives an offer to enter into a license or purchase
agreement with some other party on terms more favorable to that other party than the terms offered to
the Company, then the Company shall have the right and Team member shall have the obligation to
offer to the Company, by written notice and accompanied by sufficient descriptions and documentation,
the idea, discovery, invention or improvement on such favorable terms. When such an offer is made to


                       Virtual Radiologic Corporation Team member Agreement
                                                Page 3
the Company pursuant to the preceding sentence the Team member agrees to negotiate with the
Company on an exclusive basis for a period of not less than thirty (30) days, unless such period is earlier
terminated by the Company.

5.       NO CONFLICTING EMPLOYMENT: During Team member’s employment with the Company and
for a period of one (1) year after that employment ends, regardless of reason, whether voluntary or
involuntary, Team member agrees that Team member will not directly or indirectly work for, consult
with, lend assistance to, become engaged with, become associated with or otherwise render services to
a Conflicting Organization in any capacity, directly or indirectly, alone or with another person or entity,
whether as an employer, team member, sole proprietor, owner, investor, advisor, consultant,
independent contractor, associate, principal, member, agent, partner, officer, director, shareholder,
investor, lender, joint venturer or otherwise; provided, however, that Team member may be employed
with or provide consulting services to a large diversified organization in a separate and distinct division
that does not compete, directly or indirectly, with the Company, but only if: (A) the Company first
receives written assurances from the prospective employer and from Team member, satisfactory to the
Company in its reasonable discretion, confirming that Team member will render no services, directly or
indirectly, to any divisions or business units that independently would qualify as a Conflicting
Organization; and (B) the Company’s General Counsel gives advance written approval for Team member
to provide the proposed employment or consulting services.

 6.      NON‐SOLICITATION OF CUSTOMERS. Team Member further agrees that for a period of one (1)
year following the Team Member's termination of employment, whether voluntary or involuntary, Team
Member will not directly or indirectly, alone or with another person or entity, solicit business from, do
business with, or have any business‐related contact with any customer or prospective customer or aid in
soliciting of a customer or prospective customer of the Company for any purpose relating to Conflicting
Products or Services. For purposes of this paragraph, the term “customer or prospective customer”
means any customer or client of the Company during the last 24 months of Team Member’s
employment with the Company and any prospective customer or client with whom or with which Team
Member personally had direct or indirect contact or about whom or which Team Member saw, heard or
otherwise obtained Trade Secrets, Confidential Information or other special knowledge as a result of
Team Member’s position with vRad.

7.     NON‐INTERFERENCE: During and after the Team member’s employment by the Company, the
Team member will not interfere with or impair the relationship between the Company and any of its
vendors or suppliers.

8.      NON‐SOLICITATION OF TEAM MEMBERS. Team Member agrees that for a period of one (1) year
following the Team Member's termination, of employment, whether voluntary or involuntary, Team
Member will not, directly or indirectly, cause or solicit, directly or indirectly, any team member or team
members of the Company, to terminate their employment with the Company.

9.      TEAM MEMBER'S INABILITY TO CONTRACT: Team member will not have the right to make any
contracts or commitments for, or on behalf of, the Company without first obtaining the express written
consent of the Company. In the event the Team member violates this provision, the Team member
agrees that he/she shall be personally liable for any damages as a result of such violation.




                        Virtual Radiologic Corporation Team member Agreement
                                                 Page 4
10.     RETURN OF PROPERTY: Upon termination of employment, Team member shall deliver all vRad
property (including but not limited to keys, records, notes, data computer storage media, memoranda,
models, and equipment) that is in the Team member's possession or under the Team member's control.
Team member also will, upon termination of employment with the Company or upon request by the
Company, deliver promptly to the Company and permanently delete from any electronic media in Team
member’s possession, custody, or control, or to which Team member has access, all Trade Secret and
Confidential Information, whether in hard copy, electronic or other form, or copies thereof, and will
permit the Company to inspect non‐Company computer(s) and/or mobile devices used to conduct
Company business and remove from such non‐Company computer all data belonging to vRad.

11.      GOVERNING LAW AND JURISDICTION: This Agreement shall be governed by, and construed
and interpreted in accordance with the laws of the State of Minnesota, without regard to its conflicts of
law doctrine. Any claim or controversy related to the interpretation or enforcement of this Agreement
will be subject to the exclusive jurisdiction of the state and federal courts located in Hennepin County,
Minnesota, and Team member hereby consents to the jurisdiction of such courts.

12.      INJUNCTIVE RELIEF. Team member acknowledges and agrees that in the event of any breach or
threatened breach by Team member of any of the provisions of this Agreement, damages will be an
inadequate remedy and the Company will suffer irreparable harm. As a result, the Company will be
entitled to injunctive or other equitable relief. Any action brought by either party for injunctive,
declaratory or other equitable relief must be brought exclusively in the state or federal court located in
Hennepin County, Minnesota. Team member agrees to submit to personal jurisdiction in the foregoing
court and to venue in that court. Team member further agrees to waive all legal challenges and defenses
to the propriety of a forum in Minnesota, to the application of Minnesota law therein, and to the
requirement that the Company post a bond. Team member agrees that the Company will be entitled to
an accounting, and to disgorgement of all profits, compensation, commissions, fees, royalties, or other
financial rewards which Team member or any other entity or person may realize as a result of Team
member’s violations of this Agreement. Team member will reimburse the Company for all costs,
expenses or damages that it incurs as a result of any violation by Team member of any provision of this
Agreement, including court costs, litigation expenses, and reasonable attorneys’ fees. These remedies
shall be in addition to, and not in limitation of, any other rights or remedies to which Company is or may
be entitled, including without limitation damages.

13.      BLUE PENCIL DOCTRINE: If the duration, scope, or extent of any restricted activity covered by
any provision of this Agreement exceeds that which is valid and enforceable under applicable law, such
provision will be construed to cover only the duration, scope, or extent of activity that is determined to
be valid and enforceable.

14.      ENTIRE AGREEMENT/RELATION TO OTHER AGREEMENTS: Except for any restrictions set forth
in the Company’s Equity Incentive Plan and awards thereunder, which shall be governed by the Plan
Award agreement which remains in full force and effect in accordance with its terms, this Agreement
contains the entire agreement of the parties relating to its subject matter and supersedes all prior
agreements and understandings with respect to such subject matter. The parties hereto have made no
agreements, representations, or warranties relating to the subject matter of this Agreement that are not
set forth herein.




                        Virtual Radiologic Corporation Team member Agreement
                                                 Page 5
15.      EMPLOYMENT AT WILL: This Agreement shall not constitute a guarantee of continued
employment or of any compensation or benefits provided by the Company. Nothing in this agreement
is intended to or shall alter Team member’s status as an team member “at will” under applicable law.

16.      ASSIGNABILITY: The rights and obligations contained herein shall be binding on and issue to
the benefit of the successors and assigns of the Company. Team member may not assign his or her
rights and obligations without the express written consent of the Company.

17.    ACKNOWLEDGEMENTS: Team member acknowledges and agrees that should his/her
employment with the Company end, the restrictions contained in this Agreement will not prevent Team
member from earning a living outside of a Conflicting Organization. Team member states that Team
member has freely and voluntarily entered into this Agreement, and that Team member has read and
understood each and every provision hereof.



                                               _____________________________
                                               Printed Name

                                               _____________________________
                                               Signature




                       Virtual Radiologic Corporation Team member Agreement
                                                Page 6
                                                                                              2939500 v.2
DocuSign Envelope ID: 07503BBD-C407-4B09-8448-6041D54B1D64
                                                 p 952.595.1100
                                                 f 952.942.3361
                                                 www.vrad.com

                                                 11995 Singletree Lane, Suite 500
                                                 Eden Prairie, MN 55344



            August 13, 2019                                                   VIA EMAIL (Michael.Rabern@vrad.com)

            Michael Rabern
            Senior Area Director – Telerad Sales

            RE:       Amendments to Team Member Agreement

            Dear Mike,

            In connection with your potential employment by Nines, Inc., Virtual Radiologic Corporation (“vRad”)
            has agreed to conditionally grant your request for: (1) confirmation that vRad does not view your
            prospective employment with Nines as conflicting with your obligations under the Agreement; and (2) a
            modification to the terms of the attached Team Member Agreement, dated November 13, 2013 (the
            “Agreement”) between you and vRad.

            By signing below, you and vRad agree that:

                  1. Conditional Effectiveness of Amendment. A critical consideration in executing this amendment
                     to the terms of the Agreement (this “Amendment”) is that the parties anticipate you will be
                     employed by Nines through the end of the Restricted Periods (defined below), and as a result:
                          a. this Amendment shall only become effective upon commencement of your employment
                             with Nines;
                          b. if you do not commence employment with Nines on or before October 1, 2019, the
                             terms of this Amendment shall be automatically rendered null and void, with no further
                             action required of either party; and
                          c. if, before the expiration of the Restriction Periods, either (i) your employment with
                             Nines terminates, or (ii) your commence employment with an entity other than Nines,
                             you agree to notify vRad of such occurrence, and as of the date of either condition
                             occurring (regardless of whether vRad has been notified), this Amendment shall
                             automatically, and without any action required of either party, cease to be of any
                             further force and effect after that date, and the terms of the Agreement shall revert to
                             the terms effective immediately before the date of this Amendment.
                  2. Revision of Restricted Periods. The time periods contemplated in Sections 5 (titled “No
                     Conflicting Employment”, hereinafter “Section 5”)), 6 (titled “Non-solicitation of Customers”,
                     hereinafter “Section 6”), and 8 (titled “Non-solicitation of Team Members”, hereinafter “Section
                     8”) of the Agreement shall be defined as the “Restriction Periods.” In consideration of (i) vRad’s
                     agreement to modify Sections 5 and 6 of the Agreement, and (ii) your agreement to modify
                     Section 8 of the Agreement, we hereby agree to amend the Agreement as follows:
                          a. The restrictions binding on you under Sections 5 and 6 of the Agreement shall only apply
                             to the fields of medical specialties in which MEDNAX, Inc. and its subsidiaries and
                             affiliates (collectively, the “MEDNAX Affiliates”) are engaged in the states of Alabama,
DocuSign Envelope ID: 07503BBD-C407-4B09-8448-6041D54B1D64


                                                                              Michael Rabern, page 2 of 2

                             Connecticut, Florida, Georgia, Kentucky, South Carolina, Tennessee, and the U.S.
                             territory of Puerto Rico.
                         b. You acknowledge and agree that any activity that would directly or indirectly compete
                            with a service or other offering of a MEDNAX Affiliate practice or entity in any
                            jurisdiction would constitute a Conflicting Product or Service (as defined in the
                            Agreement).
                         c. The non-solicitation restrictions under Section 8 of the Agreement shall also apply to all
                            radiologists employed by, or directly or indirectly contracted to provide services on
                            behalf of, any vRad affiliate.
                 3. Clarification re “Special Knowledge.” For the avoidance of doubt, vRad understands the term
                    “special knowledge,” as used in Section 6 of the Agreement regarding restricted customers and
                    prospective customers, to generally refer to any and all non-public information about such a
                    party that you may have learned or become aware of as a result of your position as a member of
                    vRad’s sales organization.
                 4. Scope of Amendment; Superseding Effect. Unless otherwise explicitly modified by this
                    Amendment, the terms of the Agreement shall otherwise remain unchanged and in full force
                    and effect. In case of any conflict between the terms of this Amendment and the Agreement,
                    the terms of this Amendment shall control.
                 5. Execution. The parties may execute this Amendment by authenticated digital signature, which
                    shall have the same force and effect as an original, signed copy.




            Sincerely,




            Ryan Check
            Vice President and General Counsel – vRad



            ACKNOWLEDGED AND AGREED




            ____________________________
            Michael Rabern
